DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is a final office action in response to Applicant’s remarks and amendments filed on 3 December 2021.  Claims 1 and 12 are currently amended.  Claims 21 and 22 are canceled.  Claims 1-3, 5-9, 11-14, 16-18, 20, 23 and 24 are pending review in this action.  ○
New grounds of rejection necessitated by Applicant’s amendments are presented below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 5-9, 11, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,614,263, hereinafter Yang ‘263 in view of U.S. Pre-Grant Publication No. 2005/0202310, hereinafter Yahnker, U.S. Pre-Grant Publication No. 2012/0227994, hereinafter Yang, U.S. Pre-Grant Publication No. 2012/0107662, hereinafter Römmler, U.S. Pre-Grant Publication No. 2011/0269002, hereinafter Kanata and U.S. Pre-Grant Publication No. 2012/0231315, hereinafter Yoon. 
Regarding claim 1, Yang ‘263 teaches a battery pack (col. 9, lines 36-52 and figure 3B).  

Microfibrous media with phase change material (“heat exchanger”) is arranged within the metal shell (“second housing”) (col. 5, lines 50-67; col. 6, lines 1-3 and figure 3B).
Yang ‘263 teaches that the phase change material may be a polyethylene glycol (col. 7, lines 38-42). 
Yang ‘263 teaches that the battery pack may be used in a variety of consumer electronics (col. 10, lines 3-4).
Yang ‘263’s microporous media is a single piece having cylindrical openings intended to accommodate battery cells (figure 3B). The microporous media has an external surface contacting with the metal shell (“second housing”) and an internal surface contacting with outer surfaces of the battery cells (figure 3B). 
	Yang ‘263 teaches that the microporous media may be formed in a variety of shapes and to accommodate various numbers of battery cells (col. 9, lines 15-20, 53-57).
Yang ‘263 does not: 1) teach a “first housing”, 2) explicitly describe the heat capacity or physical state of the phase change material, 3) a first and second heat exchanger with the claimed geometry; 4) an air flue; and 5) that the second housing comprises an electrically non-conductive material.

It would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to house the battery pack of Yang ‘263 within a container (“first housing”) for the purpose of providing structural support to the battery pack and to provide it with protection from the environment.
Regarding 2), Yang teaches a phase change material which is the instantly disclosed phase change material – 90%-99% polyethylene glycol and 1%-10% cellulose diacetate (paragraph [0029]).
It would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to use Yang’s specific polyethylene glycol composition for the purpose of forming the phase change material without undue experimentation and with a reasonable expectation of success. 
Given that the phase change material in the Yang ‘263 and Yang combination is the same as is instantly disclosed, it has the instantly claimed first and second heat capacity and physical state. 
Regarding 3), Römmler teaches a porous matrix (1) infiltrated with a phase change material and including cylindrical openings intended to house battery cells (abstract, paragraphs [0046, 0049] and figures 1-5). In an embodiment, Römmler describes a modular arrangement for the porous matrix (1). In this embodiment, individual modules (20) having projecting bulges extending between neighboring battery 
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to form Yang ‘263’s microporous media in a modular form, such that it includes a first heat exchanger with a first bulge projecting toward a space between two adjacent battery cells and a second heat exchanger with a second bulge contacting the first bulge for the purpose of allowing for scalability without undue experimentation and with a reasonable expectation of success.
In the combination of Yang ‘263 and Römmler, there would be a first heat exchanger with an external surface contacting with the metal shell (“second housing”) and an internal surface contacting with outer surfaces of the battery cells. There would further be a second heat exchanger, next to the first heat exchanger which would be partially surrounded by battery cells located at an edge of the battery group.
Regarding 4), the integration of heat-radiating fins with the housing of battery packs for the purposes of heat-dissipation is well-known in the art. See, e.g. Kanata who teaches integrating fins (113) with the housing (110) of a battery pack (100) (paragraph [0101] and figures 4, 5 6A and 6B). The fins define recesses extending between an outer surface of the housing and an inner surface of the housing. The recesses form “air flues”. Kanata teaches heat-radiating fins (113) which define recesses extending in two perpendicular directions (Kanata’s paragraph [0101] and figure 6A). The heat-radiating fins (113) are formed on side-surfaces of the housing (110), such that there are recesses extending perpendicular to and parallel to the central axis of the cylindrical battery cells (120) (Kanata’s figures 6A and 4). 

Regarding 5), it is known in the art to subject metal heat transfer elements within battery assemblies to anodizing treatments for the purpose of imparting electrically insulating properties to such elements. See, e.g. Yoon (paragraph [0051]).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to subject the second housing in the combination of Yang ‘263 and Kanata to an anodizing treatment for the purpose of ensuring that the second housing is not electrically conductive and preventing any accidental and undesirable electrical current flows within the battery pack.
Regarding claim 2, Yang ‘263 as modified by Yang teaches the instantly disclosed phase change material (paragraph [0029]).  Therefore it will have the instantly claimed phase transformation point.
Regarding claim 3, the phase change material is capable of absorbing heat when the temperature thereof rises to the first temperature and it is capable of this operation when the battery cells are discharged.
It is noted that the instant claim includes a functional limitation in an apparatus claim. Apparatus claims must be distinguished from the Prior Art in terms of structure rather than function and as long as the prior art contains the structure as recited in the instant claims it will be capable of performing the function. See MPEP 2114. 
claim 5, Yang ‘263 as modified by Yang teaches the instantly disclosed phase change material (paragraph [0029]).  Therefore it will have the instantly claimed viscosity.
Regarding claim 6, Yang ‘263 as modified by Yang teaches the instantly disclosed phase change material (paragraph [0029]).  Therefore it is expected to perform as claimed within the claimed temperature range.
Regarding claim 7, Yang ‘263 as modified by Yang teaches the instantly disclosed phase change material (paragraph [0029]).  Therefore it will have the instantly claimed first heat capacity.
Regarding claim 8, Yang ‘263 teaches that the microfibrous media of the “heat exchanger assembly” is porous and that a phase change material is filled in the porous structure (col. 6, lines 5-7; col. 7, lines 5-6).
Regarding claim 9, Yang ‘263 teaches that the battery cells located in the metal shell (“second housing”) are surrounded by the first and second heat exchanger (figure 3B).
Yang ‘263 teaches various elastic materials forming the microfibrous media (col. 6, lines 7-18).
Regarding claim 11, Yang ‘263 as modified by Römmler teaches that each of the “first heat exchanger” and the “second heat exchanger” is a single porous piece, therefore it is “unitarily” formed.
Regarding claim 23, Yang ‘263 as modified by Römmler teaches a first heat exchanger with an external surface contacting with the metal shell (“second housing”) and an internal surface contacting with outer surfaces of the battery cells. There would 
Römmler teaches that flat surfaces of the individual modules are connected to foils (3) (paragraph [0051]). Therefore, in the assembled state, two individual modules having adjacent flat surfaces would be bonded together by a foil (3). Thus, there would be a first heat exchanger (made up of one module) at the edge of the assembly, which would be smaller than a second heat exchanger (made up of two modules bonded together by foil (3)) adjacent to it (see Figure 1 below).

    PNG
    media_image1.png
    324
    375
    media_image1.png
    Greyscale
[AltContent: textbox (“second heat exchanger”)][AltContent: textbox (“first heat exchanger”)]







[AltContent: textbox (Figure 1 - Illustrating the features considered "first heat exchanger" and "second heat exchanger")]
 

Regarding claim 24, Yang ‘263 as modified by Römmler teaches a first heat exchanger including a plurality of first bulges. The first bulge of claim 1 is one of the plurality of first bulges. The second heat exchanger includes a plurality of second .

Claims 12-14, 16, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,614,263, hereinafter Yang ‘263 in view of U.S. Pre-Grant Publication No. 2005/0202310, hereinafter Yahnker, U.S. Pre-Grant Publication No. 2012/0227994, hereinafter Yang, U.S. Pre-Grant Publication No. 2011/0269002, hereinafter Kanata and U.S. Pre-Grant Publication No. 2012/0231315, hereinafter Yoon. 

Regarding claim 12, Yang ‘263 teaches a battery pack (col. 9, lines 36-52 and figure 3B).  
The battery pack includes a plurality of battery cells and a metal shell. The metal shell defines a containing chamber to receive the plurality of battery cells (figure 3B). The metal shell is a “second housing”. 
Microfibrous media with phase change material (“heat exchanger assembly”) is located in spaces between adjacent battery cells (col. 5, lines 50-67; col. 6, lines 1-3). The plurality of battery cells are inserted into openings in the microfibrous media with phase change material (“heat exchanger assembly”) (col. 9, lines 48-50 and figure 3B). The microfibrous media with phase change material (“heat exchanger assembly”) is used for interfacial heat transfer and is shaped to match the surfaces of the plurality of battery cells (col. 6, lines 65-67; col. 7, lines 1-3), therefore it is understood to fully contact surfaces of each of the plurality of battery cells.

Yang ‘263 teaches that the phase change material may be a polyethylene glycol (col. 7, lines 38-42). 
Yang ‘263 teaches that the battery pack may be used in a variety of consumer electronics (col. 10, lines 3-4).


    PNG
    media_image3.png
    275
    202
    media_image3.png
    Greyscale
[AltContent: arrow][AltContent: textbox (“bulge”)][AltContent: arrow][AltContent: textbox (“bulge”)]








[AltContent: textbox (Figure 2 - Yang '263's assembly - indicating the protruding portions ("bulges").)]

Yang ‘263 does not: 1) explicitly teach a first housing, 2) explicitly describe the viscosity or physical state of the phase change material; 3) an air flue; and 4) that the second housing comprises an electrically non-conductive material.


It would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to house the battery pack of Yang ‘263 within a container (“first housing”) for the purpose of providing structural support to the battery pack and to provide it with protection from the environment.
Regarding 2), Yang teaches a phase change material which is the instantly disclosed phase change material – 90%-99% polyethylene glycol and 1%-10% cellulose diacetate (paragraph [0029]).
It would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to use Yang’s specific polyethylene glycol composition for the purpose of forming the phase change material without undue experimentation and with a reasonable expectation of success. 
Given that the phase change material in the Yang ‘263 and Yang combination is the same as is instantly disclosed, it has the instantly claimed first and second heat capacity, viscosity, and physical state. 
Regarding 3), the integration of heat-radiating fins with the housing of battery packs for the purposes of heat-dissipation is well-known in the art. See, e.g. Kanata who teaches integrating fins (113) with the housing (110) of a battery pack (100) (paragraph [0101] and figures 4, 5 6A and 6B). The fins define recesses extending between an outer surface of the housing and an inner surface of the housing. The recesses form “air flues”. Kanata teaches heat-radiating fins (113) which define 
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to include heat-radiating fins and therefore “air flues” in Yang ‘263’s second housing for the purpose of providing additional cooling to the battery pack.
Regarding 4), it is known in the art to subject metal heat transfer elements within battery assemblies to anodizing treatments for the purpose of imparting electrically insulating properties to such elements. See, e.g. Yoon (paragraph [0051]).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to subject the second housing in the combination of Yang ‘263 and Kanata to an anodizing treatment for the purpose of ensuring that the second housing is not electrically conductive and preventing any accidental and undesirable electrical current flows within the battery pack.
Regarding claim 13, Yang ‘263 as modified by Yang teaches the instantly disclosed phase change material (paragraph [0029]).  Therefore it will have the instantly claimed first heat capacity.
Regarding claim 14, the phase change material is capable of absorbing heat when the temperature thereof rises to the first temperature and it is capable of this operation when the battery cells are discharged.

Regarding claim 16, Yang ‘263 teaches that the microfibrous media of the “heat exchanger assembly” is porous and that a phase change material is filled in the porous structure (col. 6, lines 5-7; col. 7, lines 5-6).
Regarding claim 17, Yang ‘263 teaches that the battery cells are surrounded by the “heat exchanger assembly” (figure 3B).
Yang ‘263 teaches various elastic materials forming the microfibrous media (col. 6, lines 7-18).
Regarding claim 18, Yang ‘263 teaches that the “heat exchanger assembly” is provided with several chambers for containing the battery cells (figure 3B).
Regarding claim 20, Yang ‘263 as modified by Yang teaches the instantly disclosed phase change material (paragraph [0029]).  Therefore it is expected to perform as claimed within the claimed temperature range.

Response to Arguments
Applicant’s newly added limitations have been considered.  However, after further search and consideration, the combination of the Yang ’263, Yahnker, Yang, Römmler, Kanata and Yoon references and the combination of the Yang ’263, Yahnker, Yang, Kanata and Yoon references have been provided, as recited above, to address the amended claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538. The examiner can normally be reached 8.30 - 5.00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LILIA V. NEDIALKOVA/
Examiner
Art Unit 1724

/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759